Exhibit 10.4

 

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY NON-EMPLOYEE DIRECTORS

 

UNDER THE ANIKA THERAPEUTICS, INC.
2003 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:

No. of Option Shares:

Option Exercise Price per Share:

Grant Date:

Expiration Date:

 

Pursuant to the Anika Therapeutics, Inc. 2003 Stock Option and Incentive Plan 
as amended through the date hereof (the “Plan”), Anika Therapeutics, Inc. (the
“Company”) hereby grants to the Optionee named above, who is a Director of the
Company but is not an employee of the Company, an option (the “Stock Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of shares of Common Stock, par value $.01 per share (the “Stock”) of the
Company specified above at the Option Exercise Price per Share specified above
subject to the terms and conditions set forth herein and in the Plan.

 


1.                                       EXERCISABILITY SCHEDULE.  NO PORTION OF
THIS STOCK OPTION MAY BE EXERCISED UNTIL SUCH PORTION SHALL HAVE BECOME
EXERCISABLE.  EXCEPT AS SET FORTH BELOW, AND SUBJECT TO THE DISCRETION OF THE
ADMINISTRATOR (AS DEFINED IN SECTION 2 OF THE PLAN) TO ACCELERATE THE
EXERCISABILITY SCHEDULE HEREUNDER, THIS STOCK OPTION SHALL BE EXERCISABLE WITH
RESPECT TO THE FOLLOWING NUMBER OF OPTION SHARES ON THE DATES INDICATED:

 

Number of
Option Shares Exercisable

 

Exercisability Date

 

 

 

 

 

(100

)%

[Insert Grant Date]

 

 

In the event of (i) the termination of the Optionee’s service as a director of
the Company because of death, or (ii) a Change of Control of the Company as
defined in Section 17 of the Plan, this Stock Option shall become immediately
exercisable in full, whether or not exercisable at such time.  Once exercisable,
this Stock Option shall continue to be exercisable at any time or times prior to
the close of business on the Expiration Date, subject to the provisions hereof
and of the Plan.

 


2.                                       MANNER OF EXERCISE.


 


(A)                                  THE OPTIONEE MAY EXERCISE THIS STOCK OPTION
ONLY IN THE FOLLOWING MANNER:  FROM TIME TO TIME ON OR PRIOR TO THE EXPIRATION
DATE OF THIS STOCK OPTION, THE OPTIONEE MAY GIVE WRITTEN NOTICE TO THE
ADMINISTRATOR OF HIS OR HER ELECTION TO PURCHASE SOME OR ALL OF THE OPTION
SHARES PURCHASABLE AT THE TIME OF SUCH NOTICE.  THIS NOTICE SHALL SPECIFY THE
NUMBER OF OPTION SHARES TO BE PURCHASED.

 

--------------------------------------------------------------------------------


 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that have been beneficially owned by the Optionee
for at least six months and are not then subject to any restrictions under any
Company plan; (iii) subject to compliance with applicable law, by the Optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the option purchase price,
provided that in the event the Optionee chooses to pay the option purchase price
as so provided, the Optionee and the broker shall comply with such procedures
and enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure; or
(iv) a combination of (i), (ii) and (iii) above.  Payment instruments will be
received subject to collection.

 

The delivery of certificates representing the Option Shares will be contingent
upon the Company’s receipt from the Optionee of full payment for the Option
Shares, as set forth above and any agreement, statement or other evidence that
the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Stock Options under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable
laws and regulations.  In the event the Optionee chooses to pay the purchase
price by previously-owned shares of Stock through the attestation method, the
number of shares of Stock transferred to the Optionee upon the exercise of the
Stock Option shall be net of the Shares attested to.

 


(B)                                 CERTIFICATES FOR SHARES OF STOCK PURCHASED
UPON EXERCISE OF THIS STOCK OPTION SHALL BE ISSUED AND DELIVERED TO THE OPTIONEE
UPON COMPLIANCE TO THE SATISFACTION OF THE ADMINISTRATOR WITH ALL REQUIREMENTS
UNDER APPLICABLE LAWS OR REGULATIONS IN CONNECTION WITH SUCH ISSUANCE AND WITH
THE REQUIREMENTS HEREOF AND OF THE PLAN.  THE DETERMINATION OF THE ADMINISTRATOR
AS TO SUCH COMPLIANCE SHALL BE FINAL AND BINDING ON THE OPTIONEE.  THE OPTIONEE
SHALL NOT BE DEEMED TO BE THE HOLDER OF, OR TO HAVE ANY OF THE RIGHTS OF A
HOLDER WITH RESPECT TO, ANY SHARES OF STOCK SUBJECT TO THIS STOCK OPTION UNLESS
AND UNTIL THIS STOCK OPTION SHALL HAVE BEEN EXERCISED PURSUANT TO THE TERMS
HEREOF, THE COMPANY SHALL HAVE ISSUED AND DELIVERED THE SHARES TO THE OPTIONEE,
AND THE OPTIONEE’S NAME SHALL HAVE BEEN ENTERED AS THE STOCKHOLDER OF RECORD ON
THE BOOKS OF THE COMPANY.  THEREUPON, THE OPTIONEE SHALL HAVE FULL VOTING,
DIVIDEND AND OTHER OWNERSHIP RIGHTS WITH RESPECT TO SUCH SHARES OF STOCK.


 


(C)                                  THE MINIMUM NUMBER OF SHARES WITH RESPECT
TO WHICH THIS STOCK OPTION MAY BE EXERCISED AT ANY ONE TIME SHALL BE 100 SHARES,
UNLESS THE NUMBER OF SHARES WITH RESPECT TO WHICH THIS STOCK OPTION IS BEING
EXERCISED IS THE TOTAL NUMBER OF SHARES SUBJECT TO EXERCISE UNDER THIS STOCK
OPTION AT THE TIME.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION HEREOF
OR OF THE PLAN, NO PORTION OF THIS STOCK OPTION SHALL BE EXERCISABLE AFTER THE
EXPIRATION DATE HEREOF.


 


3.                                       TERMINATION AS DIRECTOR. IF THE
OPTIONEE CEASES TO BE A DIRECTOR OF THE COMPANY, THE PERIOD WITHIN WHICH TO
EXERCISE THE STOCK OPTION IS SUBJECT TO EARLIER TERMINATION AS SET FORTH BELOW:


 


(A)                                  TERMINATION FOR CAUSE.  IF THE OPTIONEE
CEASES TO BE A DIRECTOR FOR CAUSE, ANY STOCK OPTION HELD BY THE OPTIONEE SHALL
IMMEDIATELY TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT.  FOR PURPOSES
HEREOF, “CAUSE” SHALL MEAN A VOTE BY THE BOARD RESOLVING THAT THE

 

2

--------------------------------------------------------------------------------


 

Optionee shall be dismissed as a result of (i) any material breach by the
Optionee of any agreement between the Optionee and the Company; (ii) the
conviction of or plea of nolo contendere by the Optionee to a felony or a crime
involving moral turpitude; or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee
of the Optionee’s duties to the Company.


 


(B)                                 TERMINATION BY REASON OF DEATH.  IF THE
OPTIONEE CEASES TO BE A DIRECTOR BY REASON OF DEATH, ANY STOCK OPTION HELD BY
THE OPTIONEE MAY BE EXERCISED BY HIS OR HER LEGAL REPRESENTATIVE OR LEGATEE FOR
A PERIOD OF 12 MONTHS FROM THE DATE OF DEATH OR UNTIL THE EXPIRATION DATE, IF
EARLIER.


 


(C)                                  OTHER TERMINATION.  IF THE OPTIONEE CEASES
TO BE A DIRECTOR FOR ANY REASON OTHER THAN CAUSE OR DEATH, ANY STOCK OPTION HELD
BY THE OPTIONEE MAY BE EXERCISED FOR A PERIOD OF THREE MONTHS FROM THE DATE OF
TERMINATION OR UNTIL THE EXPIRATION DATE, IF EARLIER.


 


4.                                       INCORPORATION OF PLAN.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THIS STOCK OPTION SHALL BE SUBJECT TO AND
GOVERNED BY ALL THE TERMS AND CONDITIONS OF THE PLAN, INCLUDING WITHOUT
LIMITATION, THE POWERS OF THE ADMINISTRATOR SET FORTH IN  SECTION 2(B) OF THE
PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE MEANING SPECIFIED IN
THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED HEREIN.


 


5.                                       TRANSFERABILITY.  THIS AGREEMENT IS
PERSONAL TO THE OPTIONEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY
MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.  THIS STOCK OPTION IS EXERCISABLE, DURING THE
OPTIONEE’S LIFETIME, ONLY BY THE OPTIONEE, AND THEREAFTER, ONLY BY THE
OPTIONEE’S LEGAL REPRESENTATIVE OR LEGATEE.


 


6.                                       MISCELLANEOUS.


 


(A)                                  NOTICE HEREUNDER SHALL BE GIVEN TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS, AND SHALL BE GIVEN TO THE OPTIONEE
AT THE ADDRESS SET FORTH BELOW, OR IN EITHER CASE AT SUCH OTHER ADDRESS AS ONE
PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN WRITING.


 


(B)                                 THIS STOCK OPTION DOES NOT CONFER UPON THE
OPTIONEE ANY RIGHTS WITH RESPECT TO CONTINUANCE AS A DIRECTOR.

 

3

--------------------------------------------------------------------------------


 


(C)                                  PURSUANT TO SECTION 15 OF THE PLAN, THE
COMMITTEE MAY AT ANY TIME AMEND OR CANCEL ANY OUTSTANDING PORTION OF THIS STOCK
OPTION, BUT NO SUCH ACTION MAY BE TAKEN WHICH ADVERSELY AFFECTS THE OPTIONEE’S
RIGHTS UNDER THIS AGREEMENT WITHOUT THE OPTIONEE’S CONSENT.

 

 

ANIKA THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

Optionee’s name and address:

 

 

 

4

--------------------------------------------------------------------------------